Citation Nr: 1734375	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.  

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

4.  Entitlement to specially adapted housing. 

5.  Entitlement to a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from October 1942 to December 1945.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his lifetime the Veteran had established service connection for degenerative disc disease of the thoracolumbar spine with osteoarthritis and for urinary incontinence.  

2.  The Veteran died in April 2010; respiratory failure due to pneumonia was certified as the cause of death and other significant conditions contributing to death included chronic arrhythmia, sepsis and severe protein malnutrition and dementia.   

3.  The Veteran's respiratory failure due to pneumonia, chronic arrhythmia, sepsis, severe protein malnutrition and dementia did not become manifest in service or for many years thereafter and there is no competent evidence that links these disorders to service or to any of his service-connected disabilities.

4.  Although the Veteran is shown to have had pneumonia in service, it was shown to have resolved prior to separation and there is no competent evidence that suggests a link between that acute infection and the pneumonia that caused his death.  

5.  The Veteran is not shown to have required aid and attendance of another person solely due to his service-connected disabilities. 

6.  The appellant is ineligible to substitute for the Veteran in the claims for automobile and adaptive equipment or adaptive equipment only, specially adapted housing and special home adaptation grant due to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016). 
3.  Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims for automobile and adaptive equipment or adaptive equipment only, specially adapted housing and special home adaptation grant; they must be dismissed as moot.  38 U.S.C.A. §§ 5121A. 7104(a) (West 2014); 38 C.F.R. 
§§ 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006). In this case, VA provided adequate notice to the appellant in relation to the claim for service connection for the cause of death in a June 2010 letter and adequate notice to the Veteran in relation to the claim for special monthly compensation in a February 2010 letter.  No further notice is required.    

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the available service treatment records and all available, pertinent post-service medical records have been obtained and the appellant has not identified any additional, pertinent evidence for VA to obtain.  

The Board also notes that VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A (d) is limited to claims for "disability compensation" and does not apply to dependency and indemnity compensation or cause-of-death claims.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); Delarosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the appellant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the Appellant's claim.  See 38 U.S.C.A § 5103A (a)(1) (West 2014); Wood, 520 F.3d at 1348; Delarosa, 515 F.3d at 1322.  However, a VA medical opinion is not necessary in this case because, as explained below, the existing evidence clearly shows that the disabilities/conditions, which caused or contributed to cause the Veteran's death did not result from his military service and that no already service-connected disability caused or contributed to cause his death.  In particular, the evidence clearly shows that even assuming that the Veteran's COPD contributed to cause his death, this disease is shown to have been caused by cigarette smoking and not any asbestos exposure that may have occurred during service.  Thus, as there is no reasonable possibility that a VA medical opinion would aid in substantiating the claim and VA was not required to obtain one.  See 38 U.S.C.A § 5103A (a)(2).  Additionally, in regard to the claim for SMC, sufficient medical evaluations pertaining to whether the Veteran's service-connected disabilities rendered him in need of aid and attendance are of record and have been appropriately considered in the analysis below.  

In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided on the merits herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  (As the other claims on appeal are being dismissed as a matter of law, the VCAA is not applicable to them).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. §  3.312 (b).

To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's death certificate shows that he died from respiratory failure due to pneumonia.  Other significant conditions contributing to death included chronic arrhythmia, sepsis, severe protein malnutrition and dementia.  During his lifetime, the Veteran's only service connected disabilities were degenerative disc disease of the thoracolumbar spine with arthritis, rated as 50 percent disabling; urinary incontinence associated with the degenerative disc disease, rated 60 percent disabling; and traumatic arthritis, thoracic spine, rated 10 percent disabling from December 1999 to March 2005.  A 100 percent TDIU rating was also awarded effective March 18, 2005.  

The Veteran's service treatment records indicate that he did have pneumonia in November 1943.  At his December 1945 separation examination, the cardiovascular system and lungs were both found to be normal and a chest X-ray showed no significant abnormalities.  

An October 1970 VA medical report at discharge from the hospital indicates that the Veteran had been admitted with complaints of lower abdominal pain, nocturia and a chronic productive cough that had started about two months previously.  The discharge diagnoses were chronic bronchitis and degenerative joint disease.  

A March 1971 VA chest X-ray was negative.  

August 1971 VA hospital records show that the Veteran was hospitalized for knee problems.  He was also noted to have coughing and on physical examination, there were moist rales over his left lower lung field.  In addition, his blood pressure was elevated (i.e. 145/100).  Chest X-ray showed chronic inflammation of the lower lung lobes.  The pertinent diagnosis was chronic bronchitis.  

A June 1972 VA hospital record shows that the Veteran was admitted to the hospital with complaints of shortness of breath and occasional episodes of precordial chest pain.  An X-ray of the chest showed pulmonary emphysema and a calcified aorta.  Diagnoses included arteriosclerotic heart disease with coronary insufficiency, pulmonary emphysema and chronic bronchitis.  

An April 1988 VA hospital record indicates that the Veteran was admitted with a complaint of productive intermittent cough beginning one month prior to admission.  The Veteran was known to have COPD, hypertension and bronchitis.  He complained of orthopnea and paroxysmal nocturnal dyspnea.  Diagnoses included urinary tract infection, hypertension and COPD.

A December 1999 VA hospital record shows that the Veteran was admitted with complaints of shortness of breath and progressively increasing cough production for the past two days.  He reported that he was chronically short of breath with minimal activity, noting that even 50 to 60 feet of walking made him short of breath.  He also reported a long history of smoking.  Examination of the lungs showed decreased air entry in the right base.  A chest X-ray revealed normal heart size and no obvious pleural effusions. There were increased bronchovascular markings, especially in the right lung base, suggestive of non-specific scarring.  Minimal pleural thickening was also suspected at the left base.  Diagnoses included exacerbation of COPD with bronchospasm, cor pulmonale secondary to COPD and emphysema and hypertension.  

An April 2004 private hospital record shows that the Veteran was admitted and treated for congestive heart failure.  It was noted that he was a smoker.  A chest X-ray showed atherosclerotic and older granulomatous calcification changes.  There was borderline cardiomegaly with some mild bilateral congestion and some increased markings in the bases.  These appeared little changed from a previous December 2003 study.  An April 2004 discharge summary indicates that the Veteran reported that he had smoked one and one half packs of cigarettes per day for many years.  Diagnoses included substance abuse, cigarettes and alcohol, history of hypertension and COPD.    

A July 2004 VA primary care note shows that the Veteran was noted to have smoked 1 pack of cigarettes per day on and off since age 19.  Current diagnoses included coronary artery disease, COPD (on home oxygen) and history of compensated congestive heart failure.  It was also noted that the Veteran was still smoking and it was stressed to him that he needed to stop.  

A December 2004 private chest X-ray showed calcification and ectasia of the aorta.  There were bilateral areas of air space opacities seen in both lung bases, which were concerning for bibasilar areas of pneumonia.  

A January 2005 private hospital discharge summary shows that the Veteran was brought into the hospital with shortness of breath.  It was noted that he would be further admonished that he had to absolutely quit smoking.  It was stressed that with his level of confusion, he could very well start a fire or explosion.  Diagnoses included new onset atrial fibrillation, severe end stage COPD and dementia.  

A March 2005 VA primary care note shows that the Veteran reported that he currently smoked occasionally.  He also reported that he was not aware of any chemical exposure during service.  His medical history was noted to include hypertension, heart disease, shortness of breath, chronic airway obstruction and tobacco use disorder.  He had also been hospitalized in the previous month for congestive heart failure.  

A July 2005 VA ambulatory care note indicates that the Veteran was seen for a follow up visit.  Examination of the chest showed scattered wheezes and a chest X-ray showed a questionable abnormality.  Diagnostic assessments included coronary artery disease, COPD, dementia and smoking.  A CT scan was recommended.  

In a statement that appears to be dated May 2007, a physician's assistant noted that the Veteran was suffering from congestive heart failure, rheumatoid arthritis and emphysema and was treated for the latter disease with a nebulizer.  The physician's assistant had recently seen him for complaints of shortness of breath and congestive heart failure.  The Veteran was unable to walk much of a distance and was dependent totally on others.  

At a May 2007 VA mental health visit, the Veteran reported that since his last visit he had stopped smoking.  

A February 2008 private hospital discharge summary shows that the Veteran was seen in acute care and found to have pneumonia, exacerbation of COPD and also probably a little heart failure.  He was stabilized in acute care and respiratory support was provided.  After a four day stay at the hospital he was found stable for discharge and it was noted that he would receive home health care and a follow up outpatient visit in a couple of weeks.  

At an April 2008 VA mental health visit, the Veteran and his daughter reported that he had smoked about a pack of cigarettes a day until about a year previously.  

A February 2009 private chest X-ray shows a diagnostic impression of chronic obstruction with bullous change.  It was noted that there was bibasilar atelectasis.

A November 2009 private history and physical shows that the Veteran was admitted to the hospital with a diagnosis of right lung pneumonia.  A November 2009 chest X-ray produced a diagnostic impression of findings worrisome for congestive heart failure.  Superimposed bibasilar atelectasis was also suggested.  The November 25, 2009 discharge summary indicates that the Veteran was hypoxic and in respiratory distress when he first arrived.  At the time of dismissal he was better but still quite weak.  The final diagnoses included pneumonia, normocytic normochromic anemia, COPD and history of congestive heart failure.    

A December 2009 private hospital discharge summary shows that the Veteran was admitted with deconditioning.  He did improve somewhat during the stay but it was thought that he would need to take prednisone indefinitely and would also need his nebulized bronchodilators and his oxygen, as he had profound hypoxia without oxygen supplementation.  Discharge condition was deemed to be fair and the final diagnoses were deconditioning, status post pneumonia in the setting of severe COPD and anemia of chronic disease.  

A March 24, 2010 private hospital history and physical shows that the Veteran had a past medical history significant for COPD due to smoking habituation, chronic kidney disease, cardiac disease, MRSA pneumonia with recent chronic vent dependent respiratory failure eventually requiring tracheostomy, Alzheimer's dementia, tachyarrhythmia, essential hypertension,  acquired hypothyroidism, gastroesophageal reflux disease and severe protein malnutrition.  It was noted that the Veteran had recently been found to have a perforated gastric ulcer requiring exploratory laparotomy on March 8, 2010 with repair of the gastric perforation and drainage of the intraabdominal abscess and abdominal lavage.  Also on March 24, 2010, he required another operation by the trauma team for a midabdominal wall incision dehiscence.  The surgery required resection of the ischemic midjejunum with primary anastomosis, hand sewn type and exploratory celiotomy and repair of the abdominal wall incision dehiscence.   It was noted that the Veteran was critically ill.  The treatment plan included continuing the Veteran on ventilator support and IV antibiotics for his pneumonia with respiratory failure, along with continuing total parenteral nutrition for his severe protein malnutrition and continued current supportive care for Alzheimer's disease.     

A March 25, 2010 private chest X-ray shows an overall stable examination with cardiomegaly and pulmonary vascular engorgement.  There were also small effusions.  There was some atelectasis or infiltrate in the left lower lobe.  

Oh her July 2015 Form 9, the appellant's representative asserted that the Veteran's respiratory failure was due to his COPD with emphysema and asthma, which should have been service connected due to asbestos exposure.  She noted that the Veteran served in the Asian Pacific Theater during World War II.  She indicated that the transport ship that he took in order to serve there was built using asbestos insulation.  

In a subsequent September 2015 statement, the appellant's representative indicated that the Veteran's service records show he was a truck mechanic and noted that during the time the Veteran was in service, brake pads were made from asbestos.  

As noted above, the service treatment records do show that the Veteran had a bout of pneumonia during service.  However, at his December 1945 separation examination, the cardiovascular system and lungs were both found to be normal and a chest X-ray showed no significant abnormalities.  Consequently, the Veteran was not shown to have any residual disability from the bout of pneumonia, nor was any other chronic respiratory or cardiac disability shown to have become manifest during service.  Additionally, the Veteran was not shown to have any protein deficiency, malnutrition or cognitive impairment.

Post-service, the earliest medical evidence of any respiratory or cardiovascular impairment is from the early 1970s; the earliest medical evidence of dementia is from the early 2000s and the earliest evidence of sepsis and protein malnutrition is even closer to the time of the Veteran's death in 2010. 

A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See e.g. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records contain any indication that any of the disabilities/conditions found by the death certificate to have caused or contributed to cause the Veteran's death (i.e. respiratory failure due to pneumonia, chronic arrhythmia, sepsis, severe protein malnutrition and dementia) were in any way related to his military service, including his acute bout of pneumonia therein.  Additionally, neither the appellant nor her representative has alleged any such relationship.  Accordingly, the weight of the evidence is against the presence of any nexus between the Veteran's military service and the disabilities/conditions found by the death certificate to have caused or contributed to cause his death.  

As noted above, the Veteran service-connected disabilities included degenerative disc disease of the thoracolumbar spine with arthritis, rated as 50 percent disabling; urinary incontinence associated with the degenerative disc disease, rated 60 percent disabling and traumatic arthritis, thoracic spine, rated 10 percent disabling from December 1999 to March 2005.  There is no medical or even lay evidence of record, which even suggests that any of these disabilities caused or contributed to cause the Veteran's death.  Moreover, neither the appellant nor her representative has alleged that any of these disabilities caused or contributed to death.  Accordingly, the weight of the evidence is also against any of the service connected disabilities causing or contributing to cause the Veteran's death.  

Finally, the appellant has alleged that the Veteran was exposed to asbestos during service and that this exposure led to his COPD, which in turn caused, or at least contributed to cause his death.  Although COPD is not listed as a cause or contributing cause of death on the Veteran's death certificate, the medical evidence shows that he was found to have "end stage COPD" close to the time of his death.  This finding suggests that the COPD may have contributed to cause his death.  Also, the Veteran's separation qualification record does show that the Veteran was a light truck driver and performed "1st echelon maintenance."  Thus, he may have been exposed to asbestos through contact with brake pads and other similar equipment.  

However, even assuming that the COPD did contribute to cause the Veteran's death and that the Veteran was exposed to asbestos during service, there is no medical evidence that even suggests that his COPD was in any way related to asbestos exposure.  To the contrary, the medical evidence of record clearly indicates that the Veteran's COPD resulted from chronic cigarette smoking (See e.g. the March 24, 2010 private hospital history and physical showing COPD due to smoking habituation) and compensation is not payable for disability resulting from the use of tobacco products.  See 38 U.S.C.A. § 1103.  (Moreover, while VA has recognized a number of specific diseases that may result from exposure to asbestos, COPD has not been included on this list.  See Manual M21-1 Part IV, Subpart ii, Chapter 2, Section C.2.c.)   Consequently, in the absence of any medical evidence even suggesting any relationship between the Veteran's COPD and any asbestos exposure during service and the presence of the specific medical evidence indicating that the Veteran's COPD resulted from chronic cigarette smoking, the weight of the evidence is against any relationship between any asbestos exposure in service and the Veteran's COPD.  

Although the appellant alleges that the Veteran's COPD did result from asbestos exposure during service, as a layperson with no demonstrated expertise concerning such a medical etiology, her allegation may not be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board empathizes with the appellant's situation as it is clear that she has been seeking additional VA benefits in good faith and is also dealing with significant, ongoing medical challenges.  However, the Board is bound to follow the controlling law and regulations.  In this case, the weight of the evidence is against a finding that any of the disabilities or conditions that caused or contributed to cause the Veteran's death were related to his military service and is also against a finding that any of the Veteran's service-connected disabilities caused or contributed to cause his death.  Consequently, the preponderance of the evidence is against the claim and it must be denied.  38 C.F.R. § 3.303, 3.312; Alemany, 9 Vet. App. 518 (1996).

B.  Special Monthly Compensation

The Board notes that the Veteran had a claim pending for special monthly compensation based on the need for aid and attendance of another person prior to his death.  Also, the appellant has been recognized by the RO as an appropriate substitute claimant in relation to this claim and she has appropriately perfected an appeal to the Board.

Special monthly compensation (SMC) is payable at a specified rate if a veteran, as the result of service-connected disability, is need of regular aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he is (1) a patient in a nursing home, or (2) blind or so nearly blind or 3) significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502 (b).  In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or to protect himself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a). 

In this case, the Veteran was not blind or nearly blind.  It is reasonably shown that he was in fact in need of aid and attendance prior to his death.  However, the evidence does not show that this need was the result of service connected disability.  In this regard, a July 2007 physician's medical statement pertaining to the need for aid and attendance primarily focuses on limitations that were not attributed to service connected disability or not solely attributed to service-connected disability.  In this regard, the Veteran was noted not to be able to care for the needs of nature because he "can't think to go to the bathroom" due to his non-service connected dementia.  Also, he was noted to be unable to travel more than a short distance due to his need for oxygen for his non-service connected emphysema.  Additionally, he was noted not to be able to leave home by himself because of his non-service connected dementia, non-service connected degenerative joint disease of the knees and service-connected degenerative joint disease of the thoracolumbar spine.  

Similarly, a February 2010 examination report pertaining to the need for aid and attendance includes diagnoses of congestive heart failure, emphysema, Alzheimer's disease and degenerative joint disease.  The examination report indicates that the Veteran did need assistance bathing and tending to other hygiene needs due to both dementia and degenerative joint disease.  Additionally, the Veteran required medication management and was unable to ambulate due to his dementia.  He was noted to be able to feed himself but not to prepare his own meals and not to be able to manage his own financial affairs (which are shown to have resulted from his cognitive impairment from his non-service connected dementia).  

Moreover, there is no other evidence of record that tends to indicate that the Veteran would have been in need of aid and attendance due to his service connected disabilities alone, without consideration of his highly significant non-service connected disabilities, particularly his emphysema/COPD and his dementia.  (Additionally, it does not appear that he was ever a patient in a nursing home and if he was, the need for this level of care is not shown to have resulted from service-connected disability alone).  Also, neither the appellant nor her representative have specifically alleged that he was actually in need of aid and attendance due solely to his service-connected disabilities.  

In sum, the weight of the evidence is against a finding that the Veteran was in need of the aid and attendance of another person due solely to his service-connected disabilities.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. §§ 3.350, 3.352 (a); Alemany, 9 Vet. App. 518 (1996).    

C.  Specially adapted housing, special home adaptation grant, automobile and adaptive equipment and adaptive equipment only.

The express purpose of specially adapted housing and special home adaptation grants is to assist any veteran who meets certain criteria due to service-connected disability in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the veteran's disability.  See 38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a.  Similarly, the purpose of providing a Veteran with financial assistance in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only, is to facilitate driving, other types of movement or other activities for certain eligible veterans.  38 U.S.C.A. § 3902 (a)(b). 

The Veteran unfortunately died during the pendency of this appeal.  Although the appellant, as his lawful surviving spouse, has been generally substituted as the claimant for purposes of processing the appeal to completion, the specific provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010 (a).  Additionally, the substitution claim must be one for "periodic monetary benefits."  Id.  Here, as a matter of law, grants of financial assistance for automobile and adaptive equipment, adaptive equipment only, specially adapted housing or a special home adaptation grant are not a "periodic monetary benefit" as that term is defined under relevant statute and regulation.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Rather, these benefits are one time payments afforded to Veterans.  Therefore, the claims for these benefits could not be granted on an accrued benefits basis and the appellant is ineligible to substitute for the Veteran with respect to them.  The adjudication of these claims on the merits has become moot by virtue of the Veteran's death and consequently they must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 5121A, 7104(a).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to special monthly compensation based on the need for aid and attendance of another person is denied.  

The claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed. 

The claim for entitlement to specially adapted housing is dismissed. 

The claim for entitlement to a special home adaptation grant is dismissed.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


